Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 01/27/2022:
Claims 1-20 have been examined.
Claims 1-2, 5, 8 and 15 have been amended by Applicant.
Claims 1-20 have been allowed.
	
Response to Amendment
Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-2 and 5 from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims and Terminal Disclaimer (TD) filed on 01/27/2022, the examiner was able to find the closest prior art of record, which is Meyer (Pub. No.: US20160061610A1) and Uchihara (Pub. No.: US20130332020A1) taken either individually or in combination with other prior art of Geller (Pub. No.: US2017/0213137A1), Kyoungho Ahn (NPL -"The effects of route choice decisions on vehicle energy consumption and emissions" - Article in Transportation Research Part D Transport and Environment, May 2008), Xu (Pub. No.: US20180067487A1), Limbacher (Pub. No.: US 20190210604A1), Chabaud (Pub. No.: US20180143299A1), McCormick (US Pat. No.: 9230232B2), Hudson (Pub. No.: US20120318188A1) and Hudson (Pub. No.: US20130239870A1), who describe a vehicle that includes an electric machine configured to provide torque to vehicle wheels, a battery electrically coupled with and configured to provide 
In regards to claims 1-20, Meyer (Pub. No.: US20160061610A1) and Uchihara (Pub. No.: US20130332020A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
generating vehicle motion control operations for each of a plurality of potential routings between a position of an autonomous vehicle and a destination, the vehicle motion control operations comprising adjusting at least one of a speed and a direction of the autonomous vehicle; 
generating an energy consumption rate for each of the potential routings according to corresponding vehicle motion control operations; 

modifying the vehicle motion control operations to lower an energy consumption of the autonomous vehicle over a corresponding potential routing if a score of the corresponding potential routing is not within an acceptable range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662